Title: From Alexander Hamilton to Samuel Osborne, 6 February 1799
From: Hamilton, Alexander
To: Osborne, Samuel


          
            Sir,
            New York Feby. 6th. 1799
          
          The Secretary at War has transmitted me the copy of a letter from you to him of the 29th. instant of January with instruction to act upon the subject. It is only proper for me to apprise you of this, and to add that as soon as circumstances will permit a General Court Martial will be convened for your trial, which it will be my aim to compose as well and as impartially as shall be practicable. With due consideration I am Sir Your Obed Servant
          
            A Hamilton
          
        